Citation Nr: 1421604	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  10-36 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for hallux deformity of the right great toe with bunionectomy.

2.  Entitlement to a compensable initial evaluation for hallux valgus deformity of the left great toe.

3.  Entitlement to a compensable initial evaluation for umbilical scar.

4.  Entitlement to an initial evaluation in excess of 10 percent for lumbar sprain.

5.  Entitlement to an initial evaluation in excess of 10 percent for patellofemoral syndrome of the right knee.

6.  Entitlement to an initial evaluation in excess of 10 percent for patellofemoral syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from October 2000 to September 2008. 

These matters come before the Board of Veterans' Appeals (Board) from 2009 and 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania (RO). 

These matters were previously before the Board in December 2012 when the Board denied entitlement to an initial evaluation in excess of 10 percent for hallux deformity of the right great toe with bunionectomy and denied entitlement to a compensable initial evaluation for hallux valgus deformity of the left great toe.  At that time, the Board remanded the remaining issues for further action.  The Veteran appealed the December 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in November 2013, the Court vacated the Board's December 2012 decision with regard to the denied issues and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court vacated the Board's decision with regard to the denied issues and remanded them for the Board to provide adequate reasons and bases as to whether the Veteran was entitled to a separate or increased rating for arthritis of the right and left toes under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003 or an increased rating under DC 5280 for the left great toe.  The Court also noted that the Board did not adequate discuss the applicability of 38 C.F.R. §§  4.40, 4.45, and 4.59 when considering whether a separate rating for arthritis of the right great toe is warranted under DC 5003.

In correspondence dated in April 2014, the Veteran's attorney requested that the Veteran be provided with another examination because the most recent examination is from December 2008.  The "mere passage of time" does not render an old examination inadequate.   Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  However, in the present claim, the Veteran's attorney has indicated that the Veteran has muscle injuries and nerve damage, which is not discussed in the 2008 examination report.  The Veteran is entitled to a new VA examination where there is evidence that his disability has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).
 
In addition, the claims file does not reflect that the RO has complied with the Board's December 2012 remand directives with regard to the issues of entitlement to a compensable initial evaluation for umbilical scar (i.e. obtain a VA examination), entitlement to an initial evaluation in excess of 10 percent for lumbar sprain (i.e. issue a statement of the case), entitlement to an initial evaluation in excess of 10 percent for patellofemoral syndrome of the right knee (i.e. issue a statement of the case), and entitlement to an initial evaluation in excess of 10 percent for patellofemoral syndrome of the left knee (i.e. issue a statement of the case).  Thus, such RO action is still required.  Stegall v. West, 11 Vet. App. 268 (1998) 

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for all treatment records for his umbilical scar, right great toe, and left great toe.  After obtaining a completed VA Form 21-4142, the AOJ should attempt to obtain pertinent records, not already associated with the claims file.

2.  Schedule the Veteran for examinations to determine the current severity of his a.) umbilical scar; b.) hallux deformity of the right great toe with bunionectomy; and c.) hallux valgus deformity of the left great toe.

The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail. With regard to the Veteran's great toes, the examiner should note whether there is any associated muscle injury and/or nerve damage.

3.  Thereafter, readjudicate the above issues with consideration of the newly received evidence.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

4.  Issue a Statement of the Case to the Veteran addressing the issues of a.) entitlement to an initial rating in excess of 10 percent for lumbar sprain; b.) entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee; and c.) entitlement to an initial rating in excess of 10 percent for patellofemoral syndrome of the left knee.

The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board. See 38 C.F.R. §§ 20.200, 20.202 and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If a timely substantive appeal is filed, the issue should be returned to the Board for further appellate consideration, if appropriate.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


